Citation Nr: 9922510	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-43 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed peripheral 
vascular insufficiency.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

In decisions of October 1996 and February 1998, the Board 
resolved all issues originally on appeal except for the issue 
of service connection for peripheral vascular disease.  



REMAND

At a December 1996 VA examination, the veteran related a 
history of frozen hands and legs during World War II.  He 
complained of numbness, tingling sensation and hot and 
burning sensation of both hands, which were cold to touch.  
He also complained of the same feeling down to both lower 
extremities.  The veteran indicated that these symptoms had 
been on-going since returning from his World War II service.  
The pertinent diagnoses were those of peripheral vascular 
insufficiency and history of frozen hands and frostbite of 
the lower legs during World War II.  

In light of this evidence of peripheral vascular 
insufficiency, as well as other VA and private evidence of 
peripheral vascular disease, the Board, in its February 1998 
remand, instructed the RO to arrange for a VA neurological 
examination to determine whether the peripheral vascular 
insufficiency had its onset in service or was due to the 
service-connected frozen feet.  

In June 1998, a VA examination was conducted pursuant to the 
Board's February 1998 remand instructions.  The veteran 
described his period in service during which his feet were 
frozen and his history of problems since then.  The veteran's 
gait was described as very uncoordinated, slow and uncertain.  
His feet were very touchy, and he reflexively jumped when the 
examiner touched them.  He described a tingling sensation 
that more or less "zings" him when touched.  He had 
bilateral onychomycosis, and his toes were significantly cold 
to touch.  He had a three-second capillary refill 
bilaterally, and posterior tibial pulses were 2-plus and 
equal bilaterally.  There was a loss of distal hair to the 
extremities, but no edema of the distal extremities.  The 
pertinent diagnoses were those of trench foot and reflex 
sympathetic dystrophy secondary to trench foot as manifested 
by pain syndrome, numbness to the level of the mid-pretibial 
region bilaterally, as well as vasomotor changes in the toes.  

In light of the contradictory evidence of whether the veteran 
has peripheral vascular insufficiency, the veteran should be 
afforded a VA examination by a Board of two vascular 
specialists.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since June 1998 for 
peripheral vascular insufficiency.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination by a board 
of two physicians to determine the nature 
and likely etiology of the claimed 
peripheral vascular insufficiency.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiners prior to 
the requested study.  The examiners 
should elicit from the veteran and record 
a detailed clinical history in connection 
with their evaluation.  The examiners 
should specifically determine whether the 
veteran has peripheral vascular 
insufficiency.  If so, the examiners 
should express an opinion as to the 
medical probability that any currently 
demonstrated peripheral vascular 
insufficiency is due to disease or injury 
in service, as claimed by the veteran.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


